Case 5:20-cv-00101-AS Document 22 Filed 12/08/20 Page 1 of 1 Page ID #:791



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   DAVID ANTHONY ROMERO,                    )   Case No.: 5:20-cv-00101-AS
                                              )
11                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
14                                            )
                  Defendant                   )
15                                            )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $4,000.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920,
21   be awarded subject to the terms of the Stipulation.
22   DATE: December 8, 2020
23                                         / s / Sagar
                               ___________________________________
                               THE HONORABLE ALKA SAGAR
24                             UNITED STATES MAGISTRATE JUDGE
25
26
27
                                             -1-
28
